DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments filed on 10/14/2021.
Claims 1-21 and 23-26 are presented for examination.
This application is a CON of 15/681,956 filed on 08/21/2017 now PAT 10,146,976 which is a CIP of 15/075,650 filed on 03/21/2016 now PAT 9,740,790 which is a CIP of 14/266,423 filed on 04/30/2014 now PAT 9,292,811 which is a CIP of 13/690,097 filed on 11/30/2012 ABN which claims benefit of 61/605,366 filed on 03/01/2012.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 10/14/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-20 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rataul (US 2012/0310397) in view of Swenson, Jr. et al. (US 2013/0321129).
Re Claims 15 and 24: Rataul teaches system and method for managing tool calibration in computer directed assembly and manufacturing, which includes a device configured to communicate with an identifier of a tool and a tool database having tool information including a predefined proximity associated with the identifier (¶ 43-54, 80-82+), the device being configured to: automatically activate, without a user-initiated scan {herein through scanner 212}, communication with at least one of the tool and the tool database in response to the identifier of the tool being within the predefined proximity (¶ 40-41, 82-84); and transfer {herein transmit} tool information of the tool with respect to the tool database (¶ 87-90+).
Re Claim 24: Rataul teaches an identifier tag configured to be located on a tool, the tool may be one of a die, injection molding, or fixture (79+), a tool database that is configured to store information about history of a tool, tool manufacturer (25-34, 43+, 84+)
Rataul fails to specifically teach tool ownership information.
Swenson, Jr. et al. teaches asset verification and tagging, which includes tool ownership information (¶ 41-50+).
In view of Swenson, Jr. et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Rataul so as to automatically verify and authenticate the rightful owner of the tool either via a scan of the identifier/barcode or wireless reading of the tag associated with the tool.
Re Claim 16: Rataul as modified by Swenson teaches system and method, wherein the tool information includes a log of at least one of maintenance activity and production activity associated with a tool (¶ 27-36+).
Re Claim 17: Rataul as modified by Swenson teaches system and method, the device further configured to automatically initiate at least one of an alert and a notification associated with the tool (¶ 56+).
Re Claim 18: Rataul as modified by Swenson teaches system and method, wherein the tool information further includes at least two of tool set-up information, design information {herein product design 104 or assembly sequence database 226b provides assembly instruction to use the tool and tool usage threshold 904}, maintenance instructions, tool condition {herein such as the date and time that the tool was last calibrated}, manufacture date, warranty information, and authenticity information (¶ 82-85+).
Re Claim 19: Rataul as modified by Swenson teaches system and method, wherein the identifier associated with the predefined proximity is at least one of a quick response (QR) code and radiofrequency identification (RFID) (¶ 69+, 82-84+).
Re Claim 20: Rataul as modified by Swenson teaches system and method, the device further configured to: concurrently display boxes, windows, areas, or buttons associated with the two set- up information, design information, maintenance instructions, tool condition, manufacture date, warranty information, and authenticity information from the tool information of the tool database (¶ 35-39+, 45-60+).
herein tool usage control 118 and tool usage component 820}, lifecycle count, run cycles, count data, and/or the location of the tool (¶ 28-31+, 81+).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rataul (US 2012/0310397) as modified by Swenson, Jr. et al. (US 2013/0321129) as applied to claim 15 above, and further in view of Hieronimi (US 2013/0293410).
The teachings of Rataul have been discussed above.
Hieronimi teaches system for determining and/or controlling the location of objects, which includes injection molding tool (¶ 141+, 64-67+).
In view of Hieronimi’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Rataul injection molding tool so as to enable preform molding with higher accuracy.

Allowable Subject Matter
Claims 1-14, 23 and 26 would be allowable upon filing a proper Terminal Disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach a tool database having tool information that is stored in the cloud, the tool information including a predefined proximity associated with the tag, tool design, and an image of the tool; and a communication device configured to: automatically activate, without a user-initiated scan, communication with at least one of the tool and the tool database in response to the tag of the tool being within the predefined proximity; and transfer tool information of the tool with respect to the tool database. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Katz (US 2018/0308049) teaches equipment and inventory management system and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDWYN LABAZE/Primary Examiner, Art Unit 2887